JUSTICE RAKOWSKI, dissenting: I respectfully submit that the majority opinion is contrary to section 3 — 1.2 and pertinent case law (Greene and the authority cited therein). Annie Mack was not registered to vote at the address opposite her signature on the circulator’s affidavit on the petition sheet, nor was she registered to vote at such address when she signed the circulating affidavit. According to the majority position, voters may have a permanent residence in two places at the same time (the residence at which he or she is registered to vote and the residence at which the voter claims as his or her principal dwelling place). In Annie Mack’s case, she could claim to be registered at one address and claim to reside at another. Under this scenario she would be eligible to circulate nominating petitions claiming either address. Accordingly, I would affirm the decision of the circuit court.